Citation Nr: 0638080	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-00 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Special Monthly Pension (SMP) based on need 
for aid and attendance.


ATTORNEY FOR THE BOARD

J. Rose, Counsel










INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, Commonwealth of Puerto Rico.  The veteran 
cancelled his hearing before a Decision Review Officer 
scheduled in January 2005.  


FINDING OF FACT

The veteran is not blind or nearly blind in both eyes; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living.


CONCLUSION OF LAW

The criteria for an award of SMP based on aid and attendance 
are not met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 
5103A, 5107 (West 2006); 38 C.F.R. §§ 3.351, 3.352 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2005) set 
out the general notice and assistance provided to claimants 
for VA benefits.  This is implemented by 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

For the SMP claim, the veteran received proper notification 
in a July 2004 letter, before the unfavorable agency decision 
dated in September 2004.  The letter met all four elements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter provided the veteran with the status of his claim, and 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denial in statement of the case dated 
in December 2004.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes service medical records, private and VA 
medical records, including a VA examination report dated in 
August 2004, and statements from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the Board's denial of the veteran's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  SMP

The veteran claims that he is in need of the aid and 
attendance of another person on a daily basis.  The need for 
aid and attendance is defined as helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person. 38 C.F.R. § 3.351(b).  The veteran will be 
considered in need of aid and attendance if he is (1) blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity.  38 
C.F.R. § 3.351(c).

Upon review, the veteran does not meet the first two 
criteria.  According to the August 2004 VA physician, 
although the veteran had early cataracts in both eyes, his 
refraction error of the eye was corrected with eyeglasses.  
Isochoric pupils were equal, reactive to light and 
accommodation.  The veteran is also not asserting, nor does 
the evidence show, that he is currently living in a nursing 
home.  Nevertheless, SMP can still be granted if the veteran 
establishes a factual need for aid and attendance under the 
criteria set for in 38 C.F.R. § 3.352(a).   

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a).

Upon review, there is no evidence that the veteran is unable 
to dress or feed himself, requires frequent need of 
adjustment of any special prosthetic, is unable to attend to 
the wants of nature, or is incapacitated.  The August 2004 VA 
physician opined that the veteran is competent and capable to 
manage his benefit payments and financial affairs, he is 
independent to his daily living needs and requirements and 
lives alone.  The veteran is not bed ridden or wheelchair 
ridden.  

There is also no evidence demonstrating an inability of the 
veteran to attend to the wants of nature or the presence of 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  The 
August 2004 VA physician reported that the veteran stated a 
typical day for him includes taking walks, playing with and 
feeding the dogs, watching television, listening to the 
radio, reading the paper and going to the supermarket.  The 
veteran is active in the house, in routine housework, and 
active all day, according to the August 2004 VA physician.  
VA neurological evaluation dated in August 2004 determined 
after examination of the veteran and review of the records 
that the veteran has a history of cerebrovascular disease 
with clinical infarction; Ischemic; in the right middle 
cerebral artery distribution with secondary left hemiparesis 
and functional status as described being highly independent 
in the Barthel post-stroke index.  

The Board finds both examination report to be probative 
evidence.  Both evaluations were performed for the purpose of 
determining aid and attendance criteria, and the findings 
were based on evaluation of veteran and review of pertinent 
records.  There is no medical evidence contradicting these 
findings.  

A March 2004 private medical statement indicated that the 
veteran is experiencing severe insomnia, excessive worry, and 
episodes of anxiety, irritability, negative thoughts, and 
social isolation.  Even assuming all these findings were 
true, the veteran's symptoms do not warrant SMP.  The March 
2004 private medical statement does not show an inability of 
the veteran to attend to the wants of nature or the presence 
of incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.

Based upon the above information, particularly the findings 
from the August 2004 VA examination reports, the Board 
concludes that the weight of the evidence is against the 
veteran's claim for special monthly pension on account of 
being in need of the aid and attendance of another person.  
Thus, the benefit of the doubt rule of 38 U.S.C.A. § 5107(b) 
does not apply.


ORDER

Special Monthly Pension based on need for aid and attendance 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


